DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 02/13/2020 was reviewed and the listed references were noted.

Drawings
The 5 page drawings have been considered and placed on record in the file. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, such as: “COMPUTER-IMPLEMENTED METHOD TO INCREASE THE ACCURACY OF MACHINE LEARNING MODEL FOR MEDICAL IMAGE PROCESSING”.  Corrections are required.  See MPEP § 608.01(b).

Status of Claims
Claims 1-13 are pending.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.   

Claim 13 is directed to a "computer program product comprising a computer readable medium, …".  The specification only provides examples of a “computer readable medium and is silent with respect to the definition of a "computer readable medium."  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010).  See MPEP 2111.01.  Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena.  See, e.g., In re Nuitjen, 500 F. 3d 1346, 1357 (Fed. Cir. 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ...  Thus, such a signal   It is suggested that Applicant amend the preamble of the claim to recite: “A computer program product comprising a non-transitory computer readable medium storing …”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shie et al. (US 2017/0083793) in view of Calhoun et al. (US 2019/0027252).

Consider Claim 1, Shie discloses “A computer implemented method for medical image processing, comprising: providing a database of medical images” (Fig. 1:112 the codebook, and Paragraph [0023], where the codebook is disclosed to be constructed using large number of datasets); “providing an initial machine learning model which is trained for segmenting 5or classifying a medical feature in the medical images” (Fig. 2:202 and Paragraph [0023], where the codebook and the learning/training scheme with the image datasets and target-disease features); “extracting a subset of medical images from the database (Fig. 1:114, the feature extracting module and Paragraphs [0028] and [0029]); ; “and training the machine learning model using the extracted subset of medical images in order to provide a refined machine learning model” (Fig. 2:206, Fig. 3:311 and Paragraph [0034] the classifier training).  Although Shie discloses threshold segmentation and minimization of energy function (Shie, Paragraphs [0028] and [0029], where the thresholding segmentation or other segmentation techniques are being disclosed to minimize the energy function, which may be interpreted as resulting a high similarity score), it does not explicitly recite its extraction of medical images based on a similarity score.  However, in an (Calhoun, Paragraph [0037]).

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Shie with the teachings of Calhoun to introduce a similarity score to the subset of images.  One of ordinary skill in the art could have combined these elements to substitute the thresholding segmentation of images and minimization of the energy function with computation of similarity score between the images and the results would have been predictable.  Therefore, it would have been obvious to combine Shie and Calhoun to obtain the invention in Claim 1.

Consider Claim 2, the combination of Shie and Calhoun discloses “The method according to claim 1, further comprising: acquiring a medical image that is to be processed, wherein the step of extracting the subset of medical images from the database is performed based on a similarity score between the acquired medical image and the 15extracted medical images”  (Calhoun, Paragraph [0037]).  

Consider Claim 3, the combination of Shie and Calhoun discloses “The method according to claim 2, further comprising: identifying a region of interest in the acquired medical image, and determining the similarity score based on the region of interest”  (Shie, Paragraph [0029], where the skin region of interest is being disclosed to analyzed; and Calhoun, Paragraph [0037], where the similarity score is being disclosed).  The proposed combination as well as the motivation for combining the Shie and Calhoun references presented in the rejection of Claim 1, apply to Claim 3 and are incorporated herein by reference.  Thus, the method recited in Claim 3 is met by Shie and Calhoun.
 
Consider Claim 4, combination of Shie and Calhoun discloses “The method according to claim 2, further comprising: segmenting or classifying a medical feature in the acquired medical image using the refined machine learning model” (Shie, Figs. 2:S206 and 3:311). 

Consider Claim 6, the combination of Shie and Calhoun discloses “The method according to claim 1, wherein the initial machine learning model is trained for feature segmentation or classification using the database of medical images” (Shie, Fig. 3:308 and 309, where the machine learning is created using the codebook).  

Consider Claim 7, the combination of Shie and Calhoun discloses “The method according to claim 1, wherein the medical images comprise any of computerized tomography scan images, X-ray images, or magnetic resonance imaging images”  (Calhoun, Paragraph [0021], where examples of medical imaging devices are recited).  The proposed combination as well as the motivation for combining the Shie and Calhoun references presented in the rejection of Claim 1, apply to Claim 7 and are incorporated herein by reference.  Thus, the method recited in Claim 7 is met by Shie and Calhoun.

Consider Claim 8, the combination of Shie and Calhoun discloses “The method according to claim 1, wherein the similarity score is determined based on a latent space representation of the medical images in the database”  (Calhoun, Paragraph [0037 where it is disclosed: “Along with a similarity score, the user interface 106 can display one or more of the most similar cases, such as based on a database accessible by or included in the medical analytics system 100.”)  The proposed combination as well as the motivation for combining the Shie and Calhoun references presented in the rejection of Claim 1, apply to Claim 8 and are incorporated herein by reference.  Thus, the method recited in Claim 8 is met by Shie and Calhoun.

Consider Claim 9, the combination of Shie and Calhoun discloses “The method according to claim 1, wherein the similarity score is based on content information of the medical images”  (Calhoun, Paragraph [0037] where it is disclosed: “The user interface 106 can provide similarity measurements to the set of malignant, diseased or otherwise abnormal samples that it was trained with.”)  The proposed combination as well as the motivation for combining the Shie and Calhoun references 
Consider Claim 10, the combination of Shie and Calhoun discloses “The method according to claim 1, further comprising: displaying the extracted subset of medical images” (Shie, Paragraph [0032], where the classifier used a display to illustrate the output of the classification).  

Claim 11 recites a system with elements corresponding to the steps of the method Claim 1.  Therefore, the recited elements of system Claim 11 are mapped to the proposed combination in the same manner as the corresponding elements in method Claim 1.  Additionally, the rationale and motivation to combine the Shie and Calhoun references, presented in rejection of Claim 1, apply to this claim.  Finally, the combination of Shie and Calhoun discloses use of an electronic apparatus (processor) and a non-transitory computer readable medium (Shie, Paragraph [0006]). 

Consider Claim 12, the combination of Shie and Calhoun discloses “The system according to claim 11, wherein the processor is further configured to acquire a medical image that is to be processed, and to process the medical image using the refined machine learning model in order to provide a processing result of the acquired medical image” (Shie, Figs. 2:S204 and 3:308-309).  

(Shie, Paragraph [0006]). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of “selecting one subset of the multiple extracted subsets of medical images based on a similarity score between the medical images in each of the extracted subsets and the acquired medical image; and segmenting or classifying a medical feature in the acquired medical image 5using the refined machine learning model which has been trained using the selected subset of medical images.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662